Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 1 of 15




                                      Exhibit A
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 2 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 3 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 4 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 5 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 6 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 7 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 8 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 9 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 10 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 11 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 12 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 13 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 14 of 15
Case 21-10527-JTD   Doc 358-1   Filed 04/28/21   Page 15 of 15
